DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 1/13/2021.  Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueck et al (US 10,548,142) (hereinafter “Mueck”).
Regarding claim 1, in accordance with Mueck reference entirety, Mueck teaches a method of requesting access to a plurality of radio frequency ranges shared by a plurality of radio access networks (RANs) (Fig 3 and col. 12, lines 45-54 and thereinafter, components and communication in a network infrastructure 300 for implementing interference mitigation methods are described), comprising: 
detecting a radio condition (QoS or QoE) indicating potential interference between a first RAN (eNB1 or 320) and a second RAN (eNB3; eNB 5 or 330) of the col. 13, lines 11-32 and thereinafter, it is disclosed by sending a trigger signal, the determination of an interference metric (P_x_y) between nodes x and y pertaining the QoS/QoE);  
determining whether the potential interference is intolerable interference based on the detected radio condition (col., 13, line 33 to col. 14, line 24 and thereinafter, it is further disclosed several ways for determining the interference metric (P_x_y));  
transmitting an intolerability declaration (parameterization) to a server (MNO 325 or MNO 335 or aggregation entity) in response to the determined potential interference indicating intolerable interference (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics … The trigger may be provided by the SAS components or following decisions within concerned MNOs (e.g., MNOs 325, 335) or any other network or by decision in any network component such as BS, eNBs, APs, Small Cells, EPC, etc.));  
receiving an allocation of a first radio frequency range of the plurality of radio frequency ranges in response to the transmitted intolerability declaration (col. 15, line 66 to col. 16, line 16 and thereinafter, it is also disclosed the frequency slots are allocated in such a way that the global interference levels are minimized); and 
accessing the first radio frequency range of the plurality of radio frequency ranges in accordance with the allocation of the first radio frequency range (col. 16, lines 17-67 and thereinafter, it is further disclosed once the frequencies are allocated, if any of the CBSDs report high levels of interference, mitigation scheme may be adopted that switch the frequencies and redo the map so interference metrics are maintained). 
 Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the plurality of radio frequency ranges is within a citizens broadband radio service (CBRS) frequency range (col., 2, lines 1-19 and thereinafter, CBRS and frequency bands are discussed). 
 Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the radio condition is based on at least one of measurements made by a first radio node in the first RAN or measurements made by a first mobile device connected to the first RAN (Fig. 3 and col. 13, lines 55-65 and thereinafter, it is also disclosed the interference metric may be determined based on measurement associated with the infrastructure nodes depicted as eNB 1, eNB3, eNB5 or 320 and 330). 
 Regarding claim 4, in addition to features recited in base claim 3 (see rationales discussed above), Mueck also teaches wherein the radio condition comprises at least one of an estimated pathloss, an estimation of an amount of degradation caused by a second radio node in the second RAN, or an estimation of an amount of degradation caused by a second mobile device connected to the second RAN (col. 13, line 50 and thereinafter, path loss is disclosed to include in the determination of the interference metric associated with the infrastructure nodes). 
 Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the determining whether the potential a more favorable allocation of the plurality of radio frequency ranges compared to not transmitting the intolerability declaration (col. 3, lines 37-40 or col. 13, lines 1-3 and thereinafter, it is also disclosed one issue of sharing spectrum is that MNO 325 in census tract A 320 can be negatively impacted by interference from MNO 335 in neighboring census tract B 330 and vice versa). 
 Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the determining whether the potential interference is intolerable interference is further based on the first RAN and the second RAN occupying a same radio frequency range of the plurality of radio frequency ranges even if such occupying the same radio frequency range is not currently occurring (col. 16, lines 39-67 and thereinafter, it is also disclosed the system looks for all neighboring base stations which use the same frequency band in determining the interference). 
 Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the intolerability declaration comprises additional information (output power levels, bandwidths, supported frequency bands, and RAT type) based on the detected radio condition (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics). 
claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Mueck also teaches wherein the additional information (etc.) comprises at least one of a degree of intolerability, a distance between a first radio node in the first RAN and a second radio node in the second RAN, an estimated pathloss, an estimation of an amount of degradation caused by the second radio node, or an estimation of an amount of degradation caused by a second mobile device connected to the second RAN (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics). 
 Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches transmitting an interfering but tolerable declaration to the server (MNO 325 or MNO 335 or aggregation entity) in response to the determined potential interference indicating tolerable interference; wherein the interfering but tolerable declaration comprises an indication of a degree of interference based on the detected radio condition (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics … The trigger may be provided by the SAS components or following decisions within concerned MNOs (e.g., MNOs 325, 335) or any other network or by decision in any network component such as BS, eNBs, APs, Small Cells, EPC, etc.)). 
Regarding claim 10, in accordance with Mueck reference entirety, Mueck teaches a method of allocating a plurality of radio frequency ranges among a plurality of radio access networks (RANs) (Fig. 3 or 5), comprising: 
receiving a request for access to the plurality of radio frequency ranges from the plurality of RANs (col. 16, lines 16-29 and thereinafter, it is disclosed SAS spectrum band allocation may be changed among the requesting Base Stations.  Or Fig. 5; block 520 and col. 20, lines 15-17 and thereinafter);  
receiving one or more intolerability declarations, each intolerability declaration indicating an intolerable interference between a respective first RAN and a respective second RAN of the plurality of RANs (col. 15, line 66 to col. 16, line 16 and thereinafter, it is also disclosed the frequency slots are allocated in such a way that the global interference levels are minimized. Or Fig. 5; block 530 and col. 20, lines 17-20); and 
dividing access to the plurality of radio frequency ranges among the plurality of RANs such that for each intolerability declaration the intolerable interference is avoided (col. 16, lines 16-38 and thereinafter, it is also disclosed SAS spectrum band allocation may be changed among the requesting Base Stations such that the frequency map indicating which Base Station has which SAS channel allocation, is modified in order to improve the interference levels observed by some/all Base Stations. Or Fig. 5; block 540 and col. 20, lines 20-23 and thereinafter). 
claim 11, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches wherein: the dividing access to the plurality of radio frequency ranges among the plurality of RANs comprises, for each intolerability declaration: granting the respective first RAN access to a first radio frequency range of the plurality of radio frequency ranges;  and granting the respective second RAN access to a second radio frequency range of the plurality of radio frequency ranges;  and the first radio frequency range does not overlap with the second radio frequency range (col. 15, line 65 to col. 16, line 16 and thereinafter, it is disclosed the frequency slots are allocated in such a way that the interference levels are minimized … the channels are different and they do not interfere in the sense of overlapping transmission in the same bands). 
 Regarding claim 12, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches requesting an interference status from at least one of the plurality of RANs in response to the request for access to the plurality of radio frequency ranges (col,. 20, lines 15-17, it is disclosed a request for signal information related to signal data transmitted between the infrastructure nodes is issued. An interference metric that indicates a level of interference between the infrastructure nodes based on the signal information is determined in block 530. In addition, at col. 16, lines 17-67 and thereinafter, it is further disclosed once the frequencies are allocated, if any of the CBSDs report high levels of interference, mitigation scheme may be adopted that switch the frequencies and redo the map so interference metrics are maintained). 
claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches granting the plurality of RANs initial access to a first radio frequency range of the plurality of radio frequency ranges;  wherein the dividing access to the plurality of radio frequency ranges comprises granting the respective first RAN access to a second radio frequency range of the plurality of radio frequency ranges which is different from the first radio frequency range (col. 20, lines 20-23, it is also disclosed allocation instructions are provided to adjust frequency allocations associated with at least one infrastructure nodes based on the interference metric.  In addition, at col. 16, lines 17-67 and thereinafter, it is further disclosed once the frequencies are allocated, if any of the CBSDs report high levels of interference, mitigation scheme may be adopted that switch the frequencies and redo the map so interference metrics are maintained). 
 Regarding claim 14, in addition to features recited in base claim 13 (see rationales discussed above), Mueck also teaches wherein the second radio frequency range is a subset of the first radio frequency range (col. 16, lines 39-67 and thereinafter, it is also disclosed the system looks for all neighboring base stations which use the same frequency band in determining the interference). 
 Regarding claim 15, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches wherein: the plurality of radio frequency ranges are within a citizens broadband radio service (CBRS) frequency range;  and each of the plurality of RANs comprises at least one citizens broadband radio service device (CBSD) (col., 2, lines 1-19 and thereinafter, CBRS, CBSD and frequency bands are discussed). 
claim 16, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches wherein: at least one of the one or more intolerability declarations comprises an indication of a degree of intolerability;  and the dividing access to the plurality of radio frequency ranges among the plurality of RANs is based on the degree of intolerability (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics). 
 Regarding claim 17, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches receiving an interfering but tolerable declaration from a third RAN of the plurality of RANs;  wherein the dividing access to the plurality of radio frequency ranges among the plurality of RANs is based on the interfering but tolerable declaration (operating environment of three or more eNBs are also depicted in Fig. 4 and discussed in col. 17, line 43 to col. 19, line 61).
 Regarding claim 18, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches transmitting to each RAN of the plurality of RANs an indication of the divided access to the plurality of radio frequency ranges (col., 20, lines 20-23 and thereinafter, it is also disclosed allocation instructions are provided to adjust frequency allocations associated with at least one of infrastructure nodes based on the interference metric).

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Pertaining the rejection of claims 1-18 under 35 U.S.C. ¶ 102(a)(2) over U.S. Patent Number 10,548,142 to Mueck et al., the Applicant appears to argue that Mueck fails to disclose the claimed limitations of “determining whether the potential interference is intolerable interference based on the detected radio condition,” and “transmitting an intolerability declaration to a server in response to the determined potential interference indicating intolerable interference” as in claim 1.
The argument is noted but not persuasive.  
Pertaining the claimed limitation of “determining whether the potential interference is intolerable interference based on the detected radio condition,” let’s revisit the specification of the instant application to see how it is disclosed.  In accordance with the description in paragraph [0058] of the instant application, it is described as  “An intolerable interference can be an interference which prevents the radio node 506(1)-506(P) from serving a user mobile communications device(s) within its coverage area according to quality of service (QoS) criteria of the radio node 506(1)-506(P), the RAN 500, or devices served by the RAN 500.  The determination of whether detected interference is intolerable may be made by an individual radio node 506(1)-506(P), or the determination may be made elsewhere in the RAN 500 (e.g., at the domain proxy 508, at the service node 314 in Fig. 3 or at another network entity).”  From such description, there is no specific definition for the claimed term “intolerable interference” the specification.  It appears to reference to any kind of interference echniques of the disclosure provide interference mitigation through the creation of an interference metric “P_x_y” associated with infrastructure nodes x and y of the network 300.”  In addition, as clearly pointed out in the Office Action, same column, lines 11-13, it is further disclosed: “Each infrastructure component initiates, for example, by sending a trigger signal, the determination of an interference metric between nodes x and Y.”  Furthermore, same column, lines 33-54, it is further disclosed “The interference metric “P_x_y” can be determined in several ways.”  Such disclosure, given the broadest reasonable interpretation, reads on the claimed limitation of “determining whether the potential interference is intolerable interference based on the detected radio condition” because the disclosed “interference metric” reads on the claimed term “intolerable interference” as recited in the claim.  
Pertaining the claimed limitation “transmitting an intolerability declaration to a server in response to the determined potential interference indicating intolerable interference,” let’s revisit the specification of the instant application to see how it is disclosed.  In accordance with the specification of the instant application begins in paragraph [0042] and thereinafter, an example of the “intolerability declaration” is “an indication of the coexistence status” transmitted by a radio node or an entity associated with the radio node to an arbitrating server, such as a spectrum server.  There is no specific definition for the claimed term “intolerability declaration” in the specification.  Therefore, it is subjected to the examiner’s broadest reasonable interpretation.  With this in mind, let’s revisit Mueck.  In column 14, lines 27-42 and thereinafter, it is parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) indicating that a dedicated time phase is reserved for the determination of interference metrics. The trigger may be provided by the SAS components or following decisions within concerned MNOs (e.g., MNOs 325, 335) or any other network or by decision in any network component such as BS, eNBs, APs, Small Cells, EPC, etc.). Each infrastructure component in response to receiving the trigger may identify neighbors that are relevant for determining the interference metrics based on the location information of the neighboring infrastructure components. For example, the neighboring infrastructure components that are considered to be relevant for interference cases are those located in a geographic proximity to the concerned infrastructure component. This approach may be straightforward in case of a single-MNO network where one stakeholder is controlling all infrastructure components.”  Such disclosure, given the broadest reasonable interpretation in consisting with the specification, reads on the claimed limitation of “transmitting an intolerability declaration to a server in response to the determined potential interference indicating intolerable interference.”  
interference metric “P_x_y” and “parameterization” to read on the claimed “intolerable interference” and “intolerability declaration”, in a response to this Office Action, the Applicant should further amend such terms to read as “intolerable coexisting status” and “an indication of the coexistence status” as disclosed in the instant application to delineate from the teaching of Mueck.
Pertaining claim 10, the same argument as claim 1 is raised.  Therefore, the response to the argument pertaining claim 1 discussed above is applicable.
Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balachandran et al. (US 2019/0215698).
Sun (US 2015/0237609).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 02, 2021